
	
		II
		111th CONGRESS
		1st Session
		S. 2818
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2009
			Mr. LeMieux introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Conservation and Production Act to
		  improve weatherization assistance for low-income persons, and for other
		  purposes.
	
	
		1.Weatherization assistance for
			 low-income persons
			(a)Pre-Disaster
			 hazard mitigation home improvementsSection 412(9) of the Energy Conservation
			 and Production Act (42 U.S.C. 6862(9)) is amended—
				(1)in subparagraph
			 (I), by striking and after the semicolon at the end;
				(2)by redesignating
			 subparagraph (J) as subparagraph (K); and
				(3)by inserting
			 after subparagraph (I) the following:
					
						(J)pre-disaster
				hazard mitigation home improvements designed to decrease the loss of life or
				property resulting from a natural disaster (as defined in section 602 of the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5195a)) if the home improvements result in increased energy efficiency or
				weatherization, including wind resistant and energy efficient windows, window
				coverings, doors, and roofing (including secondary roof water barriers);
				and
						.
				(b)Limitation on
			 expendituresSection 415(c)(1) of the Energy Conservation and
			 Production Act (42 U.S.C. 6865(c)(1)) is amended in the first sentence by
			 striking $6,500 and inserting $8,500.
			
